Citation Nr: 1505252	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for arthritis of the left hand.

3.  Entitlement to service connection for arthritis of the right hand.

4.  Entitlement to service connection for arthritis of the lumbar spine.

5.  Entitlement to service connection for cramps in the left leg.

6.  Entitlement to service connection for tooth decay.

7.  Entitlement to service connection for diabetes.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to service connection for colon polyps.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for hyperlipidemia.

12.  Entitlement to service connection for vitiligo.

13.  Entitlement to service connection for a left knee disorder.



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend (T.M.)


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1971.

He appealed to the Board of Veterans' Appeals from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, in support of these claims, he and a friend testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.  Following the hearing, the Board held the record open for an additional 60 days - so until December 3, 2013 - to allow the Veteran time to obtain and submit additional evidence, but which inexplicably he has not.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

Prior to the hearing, the Veteran indicated he was revoking the power of attorney for his then representative of record, indicating he instead would be representing himself before the Board, so pro se.  This notice of revocation was also submitted in the form of a signed statement.

One of the claims on appeal is for service connection for tooth decay.  A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  A claim for dental treatment purposes has not yet been adjudicated, however.

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in making determinations concerning eligibility for dental treatment.  The new regulation notes that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination.  Therefore, the Board does not have jurisdiction over this issue, and the claim for VA outpatient dental treatment is referred to the Veteran's local VA Medical Center (VAMC) for appropriate development and consideration since the VHA has to make the necessary initial determination of eligibility.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the agency of original jurisdiction (AOJ) in the first instance).

Because however there is the required new and material evidence, the Board is reopening the Veteran's claim of entitlement to service connection for a cervical spine disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it to the AOJ for further development and consideration, along with the claims for service connection for arthritis of the left and right hands, cramps in the left leg, diabetes, arthritis of the lumbar spine, obstructive sleep apnea, colon polyps, hypertension, hyperlipidemia, vitiligo, and a left knee condition.  Whereas the Board is going ahead and deciding the claim for service connection for tooth decay.


FINDINGS OF FACT

1.  In an unappealed January 1972 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for aggravation of a 
pre-existing cervical spine disability due to lack of evidence indicating the disability was in fact aggravated during or owing to his military service.

2.  Since that January 1972 decision, however, additional evidence has been submitted or otherwise obtained that relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.

3.  The Veteran's tooth decay is not considered a compensable dental condition for VA compensation purposes, and there is no evidence he sustained any trauma to his teeth during his service.



CONCLUSIONS OF LAW

1.  The January 1972 rating decision earlier considering and denying the Veteran's claim of entitlement to service connection for a cervical spine disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  But a dental disorder, including tooth decay, was neither incurred in nor aggravated by his active military service. 38 U.S.C.A. §§ 1110, 1712, 1721 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") and Veterans Benefits Management System (VBMS) portions of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).


The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, with regards to the petition to reopen the previous denial of service connection for a cervical spine disability, there is no need to discuss whether the Veteran has received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Board is reopening this claim regardless.  Consider also that a precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.


For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Moreover, in this decision the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of this claim is completed on remand.


With regards to the Veteran's claim for service connection for tooth decay, prior to the February 2010 rating decision at issue, an August 2009 letter satisfied all notice requirements of the VCAA.  It duly informed him of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of this claim, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

And as concerning the duty to assist him with this claim, the Veteran's service treatment records (STRs), including his dental records, and post-service treatment records have been associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wants to submit or have VA obtain.

The Veteran has not been afforded a VA examination regarding this claim pertaining to his teeth.  The Board finds that no such examination is required in this instance, however.  As will be explained below, there is no medical evidence or competent lay evidence suggesting he sustained dental trauma in service or has loss of bone.  There equally is no competent evidence suggesting a link between any current disability involving his teeth and service.  The fact that he had gingivitis and calculus in service and contends his teeth are decaying rapidly is not enough to warrant an examination.  Consequently, an examination is not required at this time.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Lastly, regarding his October 2013 hearing before the Board, it was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided regarding what further evidence he should submit to substantiate these claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

III. Cervical Spine Disability

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In an unappealed January 1972 decision, the RO initially considered and denied this claim of entitlement to service connection for a cervical spine disability.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.


Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for cervical spine disability in that earlier January 1972 decision was that the Veteran's pre-existing cervical spine disability was not found to have been aggravated by his active military service.

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

Evidence received since that January 1972 denial of this claim, in particular, the Veteran's October 2013 hearing testimony, concedes he had a pre-existing cervical spine disability that was noted during his military entrance examination, but he also claims that he was placed on a profile that was not honored, and that the misfortune has led to eventual arthritis in his low back.  Accordingly, the Board finds that this is new and material evidence to his claim, so it must be reopened.  As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.

Consider also that, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

IV. 
Tooth Decay

The Veteran claims entitlement to service connection for tooth decay, which he appears to contend occurred rapidly during his service or has occurred rapidly since his service owing to the type of dental care he received or required in service.

Although service connection may generally be established for disability resulting from disease or injury incurred in or aggravated by active military service, an exception of sorts to the general rule is applicable to dental disabilities.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" and teeth lost as a result of the loss of substance of body of the maxilla or mandible due to trauma or disease.  See Simington v. West, 11 Vet. App. 41, 44 (1998).  Further, for the purposes of determining whether a veteran has treatment eligibility, VA's General Counsel has held that the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service. VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2014). 

The Federal Circuit Court has held that a "service trauma" under the statute is an injury or a wound produced by an external physical force during the performance of military duties and does not include the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 804 (2010).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  The significance of finding that a dental condition is due to in-service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

While the Veteran's service treatment records (STRs) and dental records show he had gingivitis and moderate calculus while in the military, there is no suggestion much less indication that he suffered any service trauma to his teeth, nor has he claimed he did.  There equally is no evidence of record, including his testimony, showing he has received a diagnosis of a dental condition for which disability compensation may be provided, specifically, for loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, 17.161(a) (2014).  In the May 2012 SOC, the RO indicated the claim had been forwarded to the local VAMC for consideration of eligibility for dental treatment.  But there is no other indication in the claims file that this actually has been done; therefore, the issue of entitlement to service connection for VA outpatient dental treatment purposes is being referred pursuant to Mays.



ORDER

Since there is the required new and material evidence, the petition to reopen the claim of entitlement to service connection for a cervical spine disability is granted, albeit subject to the further development of this claim on remand.

The claim of entitlement to service connection for tooth decay, however, is denied.


REMAND

As concerning the several remaining claims, the Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - them, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, the Veteran believes his pre-existing cervical spine disability was aggravated during or by his military service, and that it has led to his current lumbar spine disability.  He also contends his left knee disability is due to or was aggravated by his service.  His STRs note that he sprained a ligament in his knee prior to service, although they are silent for any in-service complaints or treatment.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted diseases or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government (meaning VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

The Veteran's STRs reveal that both a neck dislocation and fracture and sprained collateral ligaments in the left knee were noted during his July 1968 pre-induction examination.  Thus, the cervical spine condition certainly was noted at entry, and he resultantly cannot bring a claim for service connection for this disability on a direct-incurrence basis, only instead a claim of service-connected aggravation of the disability.  But in this circumstance 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Concerning the claims for service connection for a cervical spine disability and a left knee disability, the Board sees the Veteran has not been afforded VA compensation examinations concerning these claims.  Therefore, VA compensation examinations should be provided on remand.

And with regards to the lumbar spine disability, which the Veteran believes is due to the cervical spine disability, it necessarily follows that this claim is dependent on the results of his appeal for service connection for a cervical spine disability, therefore these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this claim for service connection for a lumbar spine disability.

He also contends his remaining disabilities - so, arthritis in both hands, cramps in his left leg, diabetes, obstructive sleep apnea, colon polyps, hypertension, hyperlipidemia, and vitiligo - are due to exposure to deadly toxins during his military service.

A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 (Vietnam era), is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran actually have stepped foot on the landmass of Vietnam or served in the inland waterways to be considered as having had service in country.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

If the Veteran had this type of service, then the following diseases are deemed presumptively associated with his presumed herbicide exposure:  chloracne or other acneform diseases consistent with chloracne, Type 2 Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e).


The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran testified during his hearing that he was assigned to Vietnam and was later transferred to Thailand.  His STRs confirm he was in Thailand.  However, his service personnel records (SPRs) do not appear to be of record, and there is no evidence that any service in Vietnam has been verified.  While his DD Form 214 indicates he received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, these medals alone, while certainly commendable in their own right, are insufficient to establish that he ever actually set foot on the landmass of Vietnam or in the inland waterways.  See Manual of Military Decorations and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, September 1996).  Therefore, any exposure to herbicides, either in Vietnam or Thailand, must be verified, and these claims must then be appropriately developed.  With regard to the disabilities not presumptively associated with herbicide exposure, they still must be developed to determine whether they are nonetheless the result of exposure to herbicides, if he did in fact incur such exposure during his service.

In addition, during his hearing, the Veteran testified that he was going to start receiving treatment from VA.  Therefore, any VA treatment records should be obtained on remand and considered.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SPRs from the appropriate military records repository, including the National Personnel Records Center (NPRC), and conduct the appropriate development to determine whether he had exposure to herbicides in Vietnam or Thailand.

2.  Also obtain all outstanding, pertinent, medical treatment records, including those from a VA Medical Center, most likely the one in Durham, North Carolina.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

3.  Then schedule a VA compensation examination for the Veteran's pre-existing cervical spine disability.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this decision and remand, must be made available for review of his pertinent medical and other history.


Because the Veteran had a pre-existing cervical spine disability that was noted at time of entry into service, the examiner is requested to provide comment concerning whether this pre-existing cervical spine disability was chronically aggravated by the Veteran's military service, meaning permanently worsened above and beyond its natural progression.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Also schedule a VA compensation examination for the Veteran's left knee condition, claimed as a ruptured patella tendon.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this decision and remand, must be made available for review of the pertinent medical and other history.

As the Veteran's pre-induction examination noted he had sprained collateral ligaments in his left knee, the requisite clear and unmistakable evidence shows he had a pre-existing left knee disability.  The examiner therefore is requested to provide comment on whether this pre-existing left knee disability was chronically aggravated by the Veteran's military service, meaning permanently worsened above and beyond its natural progression.

If the VA examiner alternatively determines the Veteran's current claim of a ruptured patella tendon is entirely unrelated to his pre-service, therefore preexisting, knee injury, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that his current left knee disability is related or attributable to his service or dates back to his service.

"Very likely" obviously is supportive of the claim.  The term "as likely as not" means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of causation or aggravation as it is to find against it.  "Unlikely" obviously tends to go against the claim.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these claims - including the inextricably intertwined claim of entitlement to service connection for a lumbar spine disability secondary to the cervical spine disability, and the remaining claims premised on exposure to herbicides in Vietnam and Thailand - in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


